On the Merits.
GODCHAUX, J.
Plaintiff alleges that he was employed by defendant as sexton and choirsinger for a term of one year, ending December 1,1908, at a salary of $480, or $40 a month; claims that he was discharged without cause on September 1, 1908, and sues upon the contract for the unpaid balance of the year’s salary, or $135.00, as well as upon a quantum meruit for services which he avers that he rendered defendant as teacher of its Sunday-school during the employment, the value of these services being fixed by him at $225, or at the rate of $25.00 a month. The defense as to the contract of employment as sexton and choirsinger is that defendant was not discharged, but abandoned his contract, and, moreover, that the salary was fixed at the rate of $15.00 a month, and that the term was for less than one year; while, as to the claim upon quantum meruit for services rendered as teacher, the defendant asserts that the Sunday-school was conducted by a separate organization, wholly distinct from defendant corporation, and that, if any liability to plaintiff for services as teacher exists, it rests, not upon defendant, but upon said organization to which said services were rendered.
The lower Court held that the contract of employment was for one year at $40.00 a month, and that plaintiff had been discharged as alleged, but rejected plaintiff’s claim upon the quantum meruit for extra compensation *405for services as teacher on the ground that this service was included within that which he should have rendered under the contract. Defendant alone appeals and plaintiff, not having answered the appeal, the claim upon the quantum meruit is consequently abandoned, and the inquiry here confined to determining what term, what services and what rate of salary were specified in the contract of employment, and whether this contract was breached by defendant discharging plaintiff or by plaintiff abandoning his employment.
The evidence in the record is confused and otherwise extremely unsatisfactory. For instance, defendant contends that the term of employment was to begin in December and to end the succeeding annual meeting of the corporation, which is testified to as usually occurring “in September or October.” For aught the record shows it may not have occurred in 1908 until later than December 1st, the date fixed by plaintiff’s evidence as the expiration of the contract; while the true fact might have easily been proved by the introduction of defendant’s corporate records, which were physically in the courtroom at the time of the trial. So also, as tending to prove that the salary fixed was $40.00 a month, plaintiff, whose salary was always paid by written warrant upon the treasurer, testified to the fact that he received $20.00 from defendant for his services for the first half of December, while defendant’s witnesses had no recollection upon the subject, and contented themselvs with stating that the vouchers or warrants, which were in defendant’s possession, but not produced, would show the actual amount of this payment. Additional instances of this character abound in the case and might be cited where the record evidence of a convincing nature is not supplied to support the admittedly uncertain memory of defendant’s witnesses, who testified over a year after the occurrence of the incidents which they attempted to nar*406rate in contradiction to the positive testimony of plaintiff and his witnesses upon the most material and essential facts in issue. It is unnecessary to recount these instances, and it will suffice to announce, in agreement with the written opinion supporting the judgment of the learned Judge a qua, that we find from our independent examination of the transcript that plaintiff’s positive testimony, supported by that of a disinterested witness in the person of the accredited agent of defendant corporation through whom the contract of employment was confected, is amply sufficient to make out the cause of action alleged upon the contract and is not successfully rebutted or contradicted by the testimony adduced on defendant’s behalf.
May 2, 1910.
The judgment of the lower Court, while correct in decreeing plaintiff entitled to the balance due him on his yearly salary of $480, .contains a clerical error in so far as it fixes this balance at $145, when in fact, as averred in plaintiff’s petition, it amounts to $135.00; and, in this respect, an amendment is required.
It is accordingly ordered that the judgment appealed from be, and the same is hereby, amended by reducing the sum allowed from $145.00 to $135.00, and, as thus amended, and in all other respects- it is affirmed, plaintiff and appellee to pay all costs of appeal.
Rehearing refused May 16, 1910.